While I agree with Judge GRAY as to the construction of chapter 701 of the Laws of 1893, I am of opinion that by reading the tenth and eleventh subdivisions of the will together, and otherwise construing the instrument in a manner that need not now be stated, it can be held that the statute against perpetuities is not violated, and, therefore, reach the same result as the prevailing opinion.
All concur with PARKER, Ch. J., for reversal (BARTLETT, J., in result on other grounds, as stated in memorandum), except GRAY, J., who reads dissenting opinion, and VANN, J., not sitting.
Judgment reversed, etc.